Title: To James Madison from Robert C. Foster, 6 January 1824
From: Foster, Robert C.
To: Madison, James


        
          Dear Sir,
          Nashville, January 6th. 1824.
        
        On the 22. of June 1822, I took the liberty of addressing you, by way of enquiry, on the subject of some property in your vicinity, belonging to the Children of James Camp Decd. which on the 17th. of August following, you were so good as to answer, inclosing a transcript from the records of your supreme Court, for which, I tender you my thanks, but wishing further information on the subject, I must beg the indulgence of troubling you once more, and have inclosed a letter to Mrs. Porter, which I will very much thank you, to cause to be delivered to her—the transcript above mentioned, is in the following words, Viz. “Mrs. Mary Porter conveyed to John S. Wood by deed dated, 12. of April 1809 and recorded in the supreme

Court three Negroes Charity & her two Children, Eliza, & Levinia Signed, &c.[”] There are Negroes here belonging to the Estate, of the same name, and description. I should be glad to know, if they are the same or whether there be others of that name yet with Mrs. Porter. I am advised there was a Girl by the name of Unity (if I mistake not) left behind and the probability is, she may have had issue. Mrs. Porter may rest assured that she Never will be disturbed during her life, as respects the right and use of those Negroes, your attention to this business will be greatfully Acknowledged by Your most Obedient Humble Servant
        
          Robert C. Foster
        
      